     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 1 of 29 Page ID #:1



 1   Jonathan Shub (CA Bar #237708)
 2   Kevin Laukaitis*
     KOHN, SWIFT & GRAF, P.C.
 3   1600 Market Street, Suite 2500
 4   Philadelphia, PA 19103
     Tel: 215-238-1700
 5   Email: jshub@kohnswift.com
 6          klaukaitis@kohnswift.com

 7   Attorneys for Plaintiff and the Class
 8   [Additional Counsel Listed on Signature Page]

 9                     UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11    CYNTHIA DAVIS, individually and on
12    behalf of all others similarly situated, Civil Action
                                               No.:__________________
13                               Plaintiff,
14                                             CLASS ACTION COMPLAINT
            v.
15                                             JURY TRIAL DEMANDED
16    CBDMD, Inc., a North Carolina
      Corporation,
17

18                              Defendant.
19
                             CLASS ACTION COMPLAINT
20
           Plaintiff Cynthia Davis (“Plaintiff”), through her undersigned attorneys,
21

22   Barbat, Mansour & Suciu PLLC, Kohn, Swift & Graf, P.C. and Greg Coleman
23
     Law, P.C., brings this Class Action Complaint against Defendant cbdMD, Inc.
24
     (“Defendant”), individually and on behalf of all others similarly situated, and
25

26   complains and alleges upon personal knowledge as to herself and her own acts and
27
                                               1
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 2 of 29 Page ID #:2




 1
     experiences and, as to all other matters, upon information and belief, including

 2   investigation conducted by her attorneys:
 3
                                  NATURE OF THE ACTION
 4

 5          1.     This is a civil class action brought individually by Plaintiff on behalf

 6   of consumers who purchased Defendant’s “CBD Tinctures”, “CBD Gummies”,
 7
     “CBD Capsules”, “CBD Sleep Aid”, and “CBD Topicals”1 (the “Products” or
 8
 9   “CBD Products”).2 All of the Products are promoted as products containing

10   cannabidiol (CBD), for personal use and not for resale.
11
            2.     Defendant’s Products, however, are illegal to sell.
12

13          3.     Defendant formulates, manufactures, advertises, and sells the CBD

14   Products throughout the United States, including in the State of California.
15
            4.     The CBD (cannabidiol) Product market is a multibillion-dollar business
16

17   enterprise that is lucrative for its market participants and is expected to further
18   expand into a $16 billion-dollar industry by 2025.3
19
            5.     With knowledge of growing consumer demand for CBD Products,
20

21   Defendant has intentionally marketed and sold illegal CBD products.
22

23

24
     1
25     The “CBD Topicals” products refer to the CBD Freeze and CBD Recover products.
     2
       The Products contain numerous different flavors and dosages.
     3
26     https://www.forbes.com/sites/irisdorbian/2019/03/12/cbd-market-could-pull-in-16-bln-by-
     2025-says-study/#69e764bb3efd. Last Visited December 3, 2019.
27
                                                   2
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 3 of 29 Page ID #:3




 1
           6.     Defendant’s multiple and prominent systematic mislabeling of the

 2   Products form a pattern of unlawful and unfair business practices that harms the
 3
     public.
 4

 5         7.     Accordingly, Plaintiff and each of the Class members have suffered an

 6   injury in fact caused by the false, fraudulent, unfair, deceptive, and misleading
 7
     practices as set forth herein, and seek compensatory damages and injunctive relief.
 8
 9         8.     Plaintiff brings this suit to halt the unlawful sales and marketing of the

10   CBD Products by Defendant and for damages he sustained as a result. Given the
11
     massive quantities of the Products sold all over the country, this class action is the
12

13   proper vehicle for addressing Defendant’s misconduct and for attaining needed relief

14   for those affected.
15
           9.     Plaintiff and each of the Class members accordingly suffered an injury
16

17   in fact caused by the false, fraudulent, unfair, deceptive, and misleading practices set
18   forth herein, and seek compensatory damages, statutory damages, and declaratory
19
     and injunctive relief.
20

21                              JURISDICTION AND VENUE
22         10.    This Court has original jurisdiction over this controversy pursuant to 28
23
     U.S.C. § 1332(d).        The amount in controversy in this class action exceeds
24

25   $5,000,000, exclusive of interest and costs, and there are numerous Class members
26   who are citizens of states other than Defendant’s states of citizenship.
27
                                                3
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 4 of 29 Page ID #:4




 1
            11.    This Court has personal jurisdiction over Defendant in this matter. The

 2   acts and omissions giving rise to this action occurred in the state of California.
 3
     Defendant has been afforded due process because it has, at all times relevant to this
 4

 5   matter, individually or through its agents, subsidiaries, officers and/or

 6   representatives, operated, conducted, engaged in and carried on a business venture
 7
     in this state and/or maintained an office or agency in this state, and/or marketed,
 8
 9   advertised, distributed and/or sold products, committed a statutory violation within

10   this state related to the allegations made herein, and caused injuries to Plaintiff and
11
     putative Class Members, which arose out of the acts and omissions that occurred in
12

13   the state of California, during the relevant time period, at which time Defendant was

14   engaged in business activities in the state of California.
15
            12.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and
16

17   (c) because a substantial part of the events or omissions giving rise to Plaintiff’s
18   claims occurred in this District and because Defendant transacts business and/or has
19
     agents within this District and has intentionally availed itself of the laws and markets
20

21   within this district.
22                                         PARTIES
23
            13.    Plaintiff Cynthia Davis is a citizen of California who resides in
24

25   Monrovia, California. On April 15, 2019, Plaintiff purchased a CBD Topical
26   product, specifically CBD Inflammation Formula 4oz Tub 750mg, from Defendant
27
                                                4
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 5 of 29 Page ID #:5




 1
     through Defendant’s website, https://www.cbdmd.com for $59.99. If Plaintiff knew

 2   the Products were not legally sold in the United States, Plaintiff would have not
 3
     purchased them.
 4

 5          14.    Defendant cbdMD, Inc. is a North Carolina corporation with its

 6   principal place of business at 8845 Red Oak Blvd., Charlotte, NC 28217.
 7
                                  FACTUAL ALLEGATIONS
 8
 9          15.    At all relevant times, Defendant has marketed its Products in a

10   consistent and uniform manner. Defendant sells the Products in all 50 states on its
11
     website and through various distributors.
12

13                         DEFENDANT’S ILLEGAL PRODUCTS

14          16.    On November 22, 2019, the United States Food & Drug Administration
15
     sent Warning Letters to 15 CBD manufacturers discussing numerous violations of
16

17   the Products, including but not limited to; Unapproved New Drugs, Misbranded
18   Drugs, Adulterated Human Foods, Unapproved New Animal Drugs, and Adultered
19
     Animal Foods. All of these violations of the Food, Drug and Cosmetic Act make the
20

21   Products illegal to sell.4
22

23
     4
      See https://www.fda.gov/news-events/press-announcements/fda-warns-15-companies-illegally-
24   selling-various-products-containing-cannabidiol-agency-
25   details?utm_campaign=112519_Statement_FDA%20warns%20companies%20for%20illegally%
     20selling%20various%20products%20containing%20cannabidiol&utm_medium=email&utm_so
26   urce=Eloqua
     Last visited December 3, 2019.
27
                                                 5
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 6 of 29 Page ID #:6




 1
     Unapproved New Drugs

 2         17.    Defendant’s “CBD Topical” products are drugs under section
 3
     201(g)(1) of the FD&C Act, 21 U.S.C. 321(g)(1), because they are intended for use
 4

 5   in the diagnosis, cure, mitigation, treatment, or prevention of disease and/or

 6   intended to affect the structure or any function of the body.
 7
           18.    Specifically, the “CBD Topical” products use numerous references to
 8
 9   “Inflammation”, “Pain Relief”, and “Arthritis” on the labeling and Defendant’s

10   website. These claims are illegal:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                               6
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 7 of 29 Page ID #:7




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                           7
28
                              CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 8 of 29 Page ID #:8




 1
           19.    Defendant’s “CBD Topical” products are not generally recognized as

 2   safe and effective for their above referenced uses and, therefore, these products are
 3
     “new drugs” under section 201(p) of the FD&C Act, 21 U.S.C. 321(p). New drugs
 4

 5   may not be legally introduced or delivered for introduction into interstate

 6   commerce without prior approval from the FDA, as described in sections 301(d)
 7
     and 505(a) of the FD&C Act, 21 U.S.C. 331(d) and 355(a).
 8
 9   Misbranded Drugs

10         20.    Defendant’s Products are also misbranded within the meaning of
11
     section 502(f)(1) of the FD&C Act, 21 U.S.C. 352(f)(1), in that their labeling fails
12

13   to bear adequate directions for use. “Adequate directions for use” means directions

14   under which a layperson can use a drug safely and for the purposes for which it is
15
     intended. See 21 CFR 201.5. The aforementioned products are offered for
16

17   conditions that are not amenable to self-diagnosis and treatment by individuals
18   who are not medical practitioners; therefore, adequate directions for use cannot be
19
     written so that a layperson can use these drugs safely for their intended purposes.
20

21   FDA approved prescription drugs that bear their FDA-approved labeling are
22   exempt from the requirements that they bear adequate directions for use by a
23
     layperson. However, Defendant’s Products are not exempt from the requirement
24

25   that their labeling bear adequate directions for use, under 21 CFR 201.100(c)(2)
26   and 201.115, because no FDA approved applications are in effect for them. The
27
                                               8
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 9 of 29 Page ID #:9




 1
     introduction or delivery for introduction into interstate commerce of these

 2   misbranded drugs violates section 301(a) of the FD&C Act, 21 U.S.C. 331(a).
 3

 4   Mislabeled Dietary Supplements
 5

 6          21.     Defendant’s “CBD Tinctures”, “CBD Gummies”, “CBD Capsules”,
 7
     and “CBD Sleep Aid”, products are mislabeled as Dietary Supplements and/or
 8
     contain the illegal dietary ingredient CBD. Every product contains a Supplement
 9

10   Facts section on the back of the container which is reserved for dietary
11
     supplements and use the FDA’s specific mandatory warnings for dietary
12
     supplements5:
13

14

15

16

17

18

19

20

21

22

23

24

25
     5
26     “This product is not intended to diagnose, treat, cure, or prevent any disease” and “These
     statements have not been evaluated by the Food & Drug Administration”.
27
                                                     9
28
                                    CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 10 of 29 Page ID #:10




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14          22.    The FDA has stated that CBD may not be labeled as a dietary
15
      ingredient or legally be contained within a dietary supplement6:
16

17

18

19

20

21

22

23

24

25    6
       See https://www.fda.gov/consumers/consumer-updates/what-you-need-know-and-what-were-
26    working-find-out-about-products-containing-cannabis-or-cannabis
      Last Visited November 27, 2019.
27
                                                10
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 11 of 29 Page ID #:11




 1
             23.     Defendant’s Products cannot be dietary supplements because they do

 2    not meet the definition of a dietary supplement under section 201(ff) of the FD&C
 3
      Act, 21 U.S.C. 321(ff). The FDA has concluded, based on available evidence, that
 4

 5    CBD products are excluded from the dietary supplement definition under sections

 6    201(ff)(3)(B)(i) and (ii) of the FD&C Act, 21 U.S.C. 321(ff)(3)(B)(i) and (ii).
 7
      Under those provisions, if an article (such as CBD) is an active ingredient in a drug
 8
 9    product that has been approved under section 505 of the FD&C Act, 21 U.S.C.

10    355, or has been authorized for investigation as a new drug for which substantial
11
      clinical investigations have been instituted and for which the existence of such
12

13    investigations has been made public, then products containing that substance are

14    outside the definition of a dietary supplement.7 There is an exception if the
15
      substance was “marketed as” a dietary supplement or as a conventional food before
16

17    the new drug investigations were authorized; however, based on the evidence
18    available to the FDA, the FDA has concluded that this is not the case for
19

20    7
        CBD is the active ingredient in the approved drug product Epidiolex. Furthermore, the
21    existence of substantial clinical investigations regarding CBD has been made public. For
      example, two such substantial clinical investigations include GW Pharmaceuticals’
22    investigations regarding Sativex and Epidiolex. (See Sativex Commences US Phase II/III
      Clinical Trial in Cancer PainExternal Link Disclaimer and GW Pharmaceuticals Receives
23    Investigational New Drug (IND) from FDA for Phase 2/3 Clinical Trial of Epidiolex in the
      Treatment of Dravet SyndromeExternal Link Disclaimer). FDA considers a substance to be
24    “authorized for investigation as a new drug” if it is the subject of an Investigational New Drug
25    application (IND) that has gone into effect. Under 21 CFR 312.2, unless a clinical investigation
      meets the limited criteria in that regulation, an IND is required for all clinical investigations of
26    products that are subject to section 505 of the FD&C Act.

27
                                                       11
28
                                      CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 12 of 29 Page ID #:12




 1
      CBD. The FDA is not aware of any evidence that would call into question its

 2    current conclusion that CBD products are excluded from the dietary supplement
 3
      definition under sections 201(ff)(3)(B)(i) and (ii) of the FD&C Act.
 4

 5          24.    Defendant’s conduct is also deceptive, unfair, and unlawful in that it

 6    violates the prohibition against the sale of adulterated and misbranded products
 7
      under California’s Sherman Laws, which adopt the federal labeling regulations as
 8
 9    the food labeling requirements of the state. Cal. Health & Safety Code § 110100.

10          25.    The introduction of adulterated and misbranded food into interstate
11
      commerce is prohibited under the FDCA and the parallel state statute cited in this
12

13    Class Action Complaint.

14          26.    Plaintiff and Class Members would not have purchased the Products or
15
      would have paid less for the Products if they were aware of the misleading labeling
16

17    of the Products by Defendant.
18          27.    Defendant intended for Plaintiff and the Class members to be deceived
19
      or misled.
20

21          28.    Defendant’s deceptive and misleading practices proximately caused
22    harm to the Plaintiff and the Class.
23
            29.    Plaintiff and Class members would not have purchased the Products, or
24

25    would have not paid as much for the Products, had they known the truth about the
26    mislabeled and falsely advertised Products.
27
                                              12
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 13 of 29 Page ID #:13




 1
                                CLASS ACTION ALLEGATIONS

 2              30.   Plaintiff brings this action individually and as representatives of all
 3
      those similarly situated, pursuant to Federal Rule of Civil Procedure 23, on behalf
 4

 5    of the below-defined Class:

 6              National Class: All persons in the United States who purchased the
 7              Products.

 8              31.   In the alternative, Plaintiff brings this action on behalf of the following
 9
      State Subclass:
10

11              California State Subclass: All persons in the State of California who
                purchased the Products.
12

13              32.   Excluded from the Classes are: (1) Defendant, and any entity in which

14    Defendant has a controlling interest or which have a controlling interest in
15
      Defendant; (2) Defendant’s legal representatives, assigns and successors; and (3) the
16

17    judge(s) to whom this case is assigned and any member of the judge’s immediate
18    family.
19
                33.   Plaintiff reserves the right to redefine the Class(es), and/or requests for
20

21    relief.
22              34.   Certification of Plaintiff’s claims for class-wide treatment is
23
      appropriate because Plaintiff can prove the elements of her claims on a class-wide
24

25    basis using the same evidence as would be used to prove those elements in individual
26    actions alleging the same claims.
27
                                                   13
28
                                    CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 14 of 29 Page ID #:14




 1
            35.      The members of the proposed Class(es) are so numerous that joinder of

 2    all members is impracticable.
 3
            36.      The exact number of Class members is unknown. Due to the nature of
 4

 5    the trade and commerce involved, as well as the number of online and direct

 6    complaints, Plaintiff believes the Class consists of thousands of consumers.
 7
            37.      Common questions of law and fact affect the right of each Class
 8
 9    member, and a common relief by way of damages is sought for Plaintiff and Class

10    members.
11
            38.      Common questions of law and fact that affect Class members include,
12

13    but are not limited to:

14                a. Whether the Products, when used by consumers in a normal and
15                   customary manner and/or in accordance with Defendant’s suggested
                     use, works as advertised, marketed, and conveyed to consumers;
16

17                b. Whether, in the course of business, Defendant represented that the
                     Products have characteristics, uses, benefits, or qualities that they do
18                   not have when used by consumers in a normal and customary manner
19                   and/or in accordance with Defendant’s suggested use;
20                c. Whether the claims Defendant made and is making regarding the
21                   Products are unfair or deceptive; specifically, whether the Products
                     were illegally labeled as dietary supplements with illegal delivery
22                   instructions;
23
                  d. Whether Defendant knew at the time the consumer transactions took
24                   place that consumers would not receive the promised benefits of the
25                   Products that Defendant was claiming they would receive;
26

27
                                                 14
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 15 of 29 Page ID #:15




 1
                  e. Whether Defendant knowingly made misleading statements in
                     connection with consumer transactions that reasonable consumers were
 2                   likely to rely upon to their detriment;
 3
                  f. Whether Defendant knew or should have known that the
 4                   representations and advertisements regarding the Products were
 5                   unsubstantiated, false, and misleading;

 6                g. Whether Defendant has breached express and implied warranties in the
 7                   sale and marketing of the Products;

 8                h. Whether Defendant’s conduct violates public policy;
 9
                  i. Whether Defendant’s acts and omissions violated California law;
10

11                j. Whether Defendant has been unjustly enriched by the sale of the
                     Products to the Plaintiff and the Class Members;
12

13                k. Whether Plaintiff and the Class Members did not receive the benefit of
                     their bargain when purchasing the Products;
14

15                l. Whether the Plaintiff and the Class Members suffered monetary
                     damages, and, if so, what is the measure of those damages;
16

17                m. Whether Plaintiff and the Class Members are entitled to an injunction,
                     damages, restitution, equitable relief, and other relief deemed
18                   appropriate, and, if so, the amount and nature of such relief.
19
            39.      Defendant engaged in a common course of conduct giving rise to the
20

21    legal rights sought to be enforced by Plaintiff, on behalf of herself and the other
22    Class members. Similar or identical statutory and common law violations, business
23
      practices, and injuries are involved. Individual questions, if any, are pale by
24

25    comparison, in both quality and quantity, to the numerous common questions that
26    dominate this action.
27
                                                15
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 16 of 29 Page ID #:16




 1
             40.      Additionally, the factual basis of Defendant’s conduct is common to all

 2    Class members and represents a common thread of misconduct resulting in injury
 3
      and damages to all members of the Class.
 4

 5           41.      The named Plaintiff will fairly and adequately assert and protect the

 6    interests of the Class. Specifically, she has hired attorneys who are experienced in
 7
      prosecuting class action claims and will adequately represent the interests of the
 8
 9    Class; and they have no conflict of interests that will interfere with the maintenance

10    of this class action.
11
                   a. The common questions of law and fact set forth herein predominate
12                    over any questions affecting only individual Class members;
13
                   b. The Class is so numerous as to make joinder impracticable but not so
14                    numerous as to create manageability problems;
15
                   c. There are no unusual legal or factual issues which would create
16                    manageability problems, and depending on discovery, manageability
17                    will not be an issue as much information is solely in Defendant’s
                      possession;
18

19                 d. Prosecution of separate actions by individual members of the Class
                      would create a risk of inconsistent and varying adjudications against
20                    Defendant when confronted with incompatible standards of conduct;
21
                   e. Adjudications with respect to individual members of the Class could,
22                    as a practical matter, be dispositive of any interest of other members
23                    not parties to such adjudications, or substantially impair their ability to
                      protect their interests; and
24

25                 f. The claims of the individual Class members are small in relation to the
                      expenses of litigation, making a Class action the only procedure in
26                    which Class members can, as a practical matter, recover. However, the
27
                                                   16
28
                                     CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 17 of 29 Page ID #:17




 1
                   claims of individual Class members are collectively large enough to
                   justify the expense and effort in maintaining a class action.
 2

 3                                   CAUSES OF ACTION

 4                                        COUNT I
 5                          California’s Unfair Competition Law
                       Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
 6                          (On Behalf of the California Subclass)
 7
            42.    Plaintiff re-alleges and incorporates by reference the allegations
 8
 9    contained in Paragraphs 1 through 41, as though set forth fully herein.

10          43.    The UCL prohibits any “unlawful, unfair or fraudulent business act or
11
      practice.” Cal. Bus. & Prof. Code § 17200.
12

13          44.    The acts, omissions, misrepresentations, practices, and non-disclosures

14    of Defendant as alleged herein constitute business acts and practices.
15
            45.    Unlawful: The acts alleged herein are “unlawful” under the UCL in
16

17    that they violate at least the following laws:
18          a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
19
            b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;
20

21          c.     The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.;
            and
22

23          d.    The California Sherman Food, Drug, and Cosmetic Law, Cal. Health &
      Safety Code §§ 110100 et seq.
24

25          46.    Unfair: Defendant’s conduct with respect to the labeling, advertising,
26    and sale of the Products was “unfair” because Defendant’s conduct was immoral,
27
                                                17
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 18 of 29 Page ID #:18




 1
      unethical, unscrupulous, or substantially injurious to consumers and the utility of

 2    their conduct, if any, does not outweigh the gravity of the harm to their victims.
 3
              47.   Defendant’s conduct with respect to the labeling, advertising, and sale
 4

 5    of the Products was and is also unfair because it violates public policy as declared

 6    by specific constitutional, statutory or regulatory provisions, including but not
 7
      limited to the applicable sections of: the Consumers Legal Remedies Act, the False
 8
 9    Advertising Law, the Federal Food, Drug, and Cosmetic Act, and the California

10    Sherman Food, Drug, and Cosmetic Law.
11
              48.   Defendant’s conduct with respect to the labeling, advertising, and sale
12

13    of the Products was and is unfair because the consumer injury was substantial, not

14    outweighed by benefits to consumers or competition, and not one consumer
15
      themselves could reasonably have avoided.
16

17            49.   Fraudulent: A statement or practice is “fraudulent” under the UCL if it
18    is likely to mislead or deceive the public, applying an objective reasonable consumer
19
      test.
20

21            50.   As set forth herein, Defendant’s claims relating the ingredients stated
22    on the Products’ labeling and moreover that the Products were labeled as illegal
23
      dietary supplements with illegal delivery instruction is likely to mislead reasonable
24

25    consumers to believe the product is legal to purchase.
26

27
                                               18
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 19 of 29 Page ID #:19




 1
            51.   Defendant profited from its sale of the falsely, deceptively, and

 2    unlawfully advertised and packaged Products to unwary consumers.
 3
            52.   Plaintiff and Class Members are likely to continue to be damaged by
 4

 5    Defendant’s deceptive trade practices, because Defendant continues to disseminate

 6    misleading information on the Products’ packaging.         Thus, injunctive relief
 7
      enjoining Defendant’s deceptive practices is proper.
 8
 9          53.   Defendant’s conduct caused and continues to cause substantial injury

10    to Plaintiff and the other Class Members. Plaintiff has suffered injury in fact as a
11
      result of Defendant’s unlawful conduct.
12

13          54.   In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order

14    enjoining Defendant from continuing to conduct business through unlawful, unfair,
15
      and/or fraudulent acts and practices, and to commence a corrective advertising
16

17    campaign.
18          55.   Plaintiff and the Class also seek an order for and restitution of all
19
      monies from the sale of the Products, which were unjustly acquired through acts of
20

21    unlawful competition.
22    //
23
      //
24

25    //
26    //
27
                                                19
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 20 of 29 Page ID #:20




 1
                                        COUNT II
                            California’s False Advertising Law
 2                        Cal. Bus. & Prof. Code § 17500 (“FAL”)
 3                         (On Behalf of the California Subclass)

 4          56.    Plaintiff incorporates paragraphs 1 through 41 as if fully set forth
 5
      herein.
 6

 7          57.    The FAL provides that “[i]t is unlawful for any person, firm,

 8    corporation or association, or any employee thereof with intent directly or indirectly
 9
      to dispose of real or personal property or to perform services” to disseminate any
10

11    statement “which is untrue or misleading, and which is known, or which by the

12    exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus.
13
      & Prof. Code § 17500.
14

15          58.    It is also unlawful under the FAL to disseminate statements concerning

16    property or services that are “untrue or misleading, and which is known, or which
17
      by the exercise of reasonable care should be known, to be untrue or misleading.” Id.
18

19          59.    As alleged herein, the advertisements, labeling, policies, acts, and
20    practices of Defendant relating to the Products misled consumers acting reasonably
21
      as to the ingredients and effectiveness of the Products.
22

23          60.    Plaintiff suffered injury in fact as a result of Defendant’s actions as set
24    forth herein because he purchased the Products in reliance on Defendant’s false and
25
      misleading labeling claims that the Products, among other things, that the Products
26

27
                                                20
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 21 of 29 Page ID #:21




 1
      contained the ingredients stated on the Products’ labeling and moreover that the

 2    Products were labeled as illegal dietary supplements with illegal delivery instruction
 3
      as claimed on the Products’ labeling and Defendant’s website.
 4

 5          61.      Defendant’s business practices as alleged herein constitute deceptive,

 6    untrue, and misleading advertising pursuant to the FAL because Defendant has
 7
      advertised the Products in a manner that is untrue and misleading, which Defendant
 8
 9    knew or reasonably should have known, and omitted material information from its

10    advertising.
11
            62.      Defendant profited from its sale of the falsely and deceptively
12

13    advertised Products to unwary consumers.

14          63.      As a result, Plaintiff, the California Subclass, and the general public are
15
      entitled to injunctive and equitable relief, restitution, and an order for the
16

17    disgorgement of the funds by which Defendant was unjustly enriched.
18          64.      Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of
19
      herself and the California Subclass, seeks an order enjoining Defendant from
20

21    continuing to engage in deceptive business practices, false advertising, and any other
22    act prohibited by law, including those set forth in this Complaint.
23
      //
24

25    //
26    //
27
                                                  21
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 22 of 29 Page ID #:22




 1
                                         COUNT III
                          California’s Consumer Legal Remedies Act
 2                         Cal. Civ. Code § 1750 et seq. (“CLRA”)
 3                          (On Behalf of the California Subclass)

 4          65.      Plaintiff incorporates paragraphs 1 through 41 as if fully set forth
 5
      herein.
 6

 7          66.      The CLRA prohibits deceptive practices in connection with the conduct

 8    of a business that provides goods, property, or services primarily for personal,
 9
      family, or household purposes.
10

11          67.      Defendant’s false and misleading labeling and other policies, acts, and

12    practices were designed to, and did, induce the purchase and use of the Products for
13
      personal, family, or household purposes by Plaintiff and Class Members, and
14

15    violated and continue to violate the following sections of the CLRA:

16                a. § 1770(a)(5): representing that goods have characteristics, uses, or
17                   benefits which they do not have;
18                b. § 1770(a)(7): representing that goods are of a particular standard,
19                   quality, or grade if they are of another;
20                c. § 1770(a)(9): advertising goods with intent not to sell them as
21                   advertised; and
22                d. § 1770(a)(16): representing the subject of a transaction has been
23                   supplied in accordance with a previous representation when it has not.
24          68.      Defendant profited from the sale of the falsely, deceptively, and
25
      unlawfully advertised Products to unwary consumers.
26

27
                                                22
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 23 of 29 Page ID #:23




 1
            69.    Defendant’s wrongful business practices constituted, and constitute, a

 2    continuing course of conduct in violation of the CLRA.
 3
            70.    Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will
 4

 5    provide a letter to Defendant concurrently with the filing of this Class Action

 6    Complaint or shortly thereafter with notice of its alleged violations of the CLRA,
 7
      demanding that Defendant correct such violations, and providing it with the
 8
 9    opportunity to correct its business practices. If Defendant does not thereafter correct

10    its business practices, Plaintiff will amend (or seek leave to amend) the complaint to
11
      add claims for monetary relief, including restitution and actual damages under the
12

13    Consumers Legal Remedies Act.

14          71.    Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive
15
      relief, their reasonable attorney fees and costs, and any other relief that the Court
16

17    deems proper.
18                                       COUNT IV
19                             Breach of Express Warranties
                                 Cal. Com. Code § 2313(1)
20                          (On Behalf of the California Subclass)
21
            72.    Plaintiff incorporates paragraphs 1 through 41 as if fully set forth
22

23    herein.
24          73.    Through the Products’ labels and advertising, Defendant made
25
      affirmations of fact or promises, or description of goods, described above, which
26

27
                                                23
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 24 of 29 Page ID #:24




 1
      were “part of the basis of the bargain,” in that Plaintiff and the Class purchased the

 2    Products in reasonable reliance on those statements. Cal. Com. Code § 2313(1).
 3
            74.    Defendant breached the express warranties by selling Products that do
 4

 5    not and cannot provide the promised benefits and moreover by selling Products that

 6    are illegally labeled as dietary supplements with illegal delivery instructions.
 7
            75.    Plaintiff and the Class Members would not have purchased the Products
 8
 9    had they known the true nature of the Products’ ingredients and what the Products

10    contained and that the Products are illegally labeled as dietary supplements with
11
      illegal delivery instructions.
12

13          76.    That breach actually and proximately caused injury in the form of the

14    lost purchase price that Plaintiff and Class members paid for the Products.
15
            77.    Furthermore, Defendant had actual knowledge of the defect in the
16

17    Products purchased by Plaintiff, as well as the Products purchased by other members
18    of the Class, because it had actual knowledge of the nature, ingredients and qualities
19
      of the ingredients in its Products by virtue of its own Products’ testing and it knows
20

21    that the affirmations and representations it makes concerning the nature, benefits,
22    ingredients and quantities on the Products’ labeling and Defendant’s website and
23
      advertising is false.
24

25

26

27
                                                24
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 25 of 29 Page ID #:25




 1
            78.      As a result of Defendant’s breach of warranty, Plaintiff and Class

 2    Members have been damaged in the amount of the purchase price of the Products
 3
      and any consequential damages resulting from the purchases.
 4

 5                                        COUNT V
                        Breach of Implied Warranty of Merchantability
 6                                  Cal. Com. Code § 2314
 7                          (On Behalf of the California Subclass)

 8          79.      Plaintiff incorporates paragraphs 1-41 as if fully set forth herein.
 9
            80.      Defendant, through its acts and omissions set forth herein, in the sale,
10

11    marketing, and promotion of the Products, made representations to Plaintiff and the

12    Class that, among other things, that the Products were labeled as illegal dietary
13
      supplements with illegal delivery instruction.
14

15          81.      Plaintiff and the Class bought the Products manufactured, advertised,

16    and sold by Defendant, as described herein.
17
            82.      Defendant is a merchant with respect to the goods of this kind which
18

19    were sold to Plaintiff and the Class, and there was, in the sale to Plaintiff and other
20    consumers, an implied warranty that those goods were merchantable.
21
            83.      However, Defendant breached that implied warranty in that the
22

23    Products provide no benefits, as set forth in detail herein, and moreover that the
24    Products are actually labeled as illegal dietary supplements with illegal delivery
25
      instruction.
26

27
                                                  25
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 26 of 29 Page ID #:26




 1
            84.      As an actual and proximate result of Defendant’s conduct, Plaintiff and

 2    the Class did not receive goods as impliedly warranted by Defendant to be
 3
      merchantable in that they did not conform to promises and affirmations made on the
 4

 5    container or label of the goods nor are they fit for their ordinary purpose of providing

 6    the benefits as promised.
 7
            85.      Plaintiff and the Class have sustained damages as a proximate result of
 8
 9    the foregoing breach of implied warranty in the amount of the Products’ purchase

10    prices.
11
                                         COUNT VI
12                  Declaratory Relief Under the Declaratory Judgment Act
13                          (On Behalf of the Nationwide Class or,
                            Alternatively, the California Subclass)
14

15          86.      Plaintiff incorporates paragraphs 1-41 as if fully set forth herein.

16          87.      Plaintiff brings this cause of action on behalf of the Nationwide Class
17
      and/or the California Subclass.
18

19          88.      Declaratory relief is intended to minimize “the danger of avoidable loss
20    and unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller
21
      & Mary Kay Kane, Federal Practice and Procedure § 2751 (3d ed. 1998).
22

23          89.      Pursuant to 28 U.S.C. § 2201, et seq., there is an actual controversy
24    between Defendant and Plaintiff concerning whether:
25
                  a. Defendant has misrepresented the nature, ingredients and effectiveness
26                   of the Products; and
27
                                                  26
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 27 of 29 Page ID #:27




 1
                  b. Defendant knew or should have known of the misrepresentations
 2                   regarding the efficacy of the Products.
 3
            90.     Pursuant to 28 U.S.C. § 2201, the Court may “declare the rights and
 4

 5    legal relations of any interested party seeking such declaration, whether or not

 6    further relief is or could be sought.”
 7
            91.     Despite findings which have proven Defendant’s representations false,
 8
 9    Defendant continues to represent the nature, ingredients and effectiveness of the

10    Products, specifically labeling the Products as illegal “dietary supplements” with
11
      illegal delivery instruction and has otherwise failed to correct those
12

13    misrepresentations.

14          92.     Accordingly,    based      on    Defendant’s   repeated   and   continued
15
      misrepresentations, Plaintiff seeks a declaration that Defendant has misrepresented
16

17    the ingredients and effectiveness of the Products and that its actions are unlawful.
18          93.     The declaratory relief requested herein will generate common answers
19
      that will settle the controversy related to the misrepresented labeling of the Products.
20

21    There is an economy to resolving these issues as they have the potential to eliminate
22    the need for continued and repeated litigation.
23
      //
24

25    //
26    //
27
                                                    27
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 28 of 29 Page ID #:28




 1
                                   PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiff prays that this case be certified and maintained as a
 3
      class action and for judgment to be entered against Defendant as follows:
 4

 5
            A.    Enter an order certifying the proposed Class (and subclasses, if
 6                applicable), designating Plaintiff as the class representative, and
 7                designating the undersigned as class counsel;

 8          B.    Enter an order awarding Plaintiff and the class members their actual
 9                damages, treble damages, and/or any other form of monetary relief
                  provided by law, except that no monetary relief is presently sought for
10                violations of the Consumers Legal Remedies Act;
11
            C.    Declare that Defendant is financially responsible for notifying all Class
12                members of the problems with the Products;
13
            D.    Declare that Defendant must disgorge, for the benefit of the Class, all
14                or part of the ill-gotten profits it received from the sale of the Products,
15                or order Defendant to make full restitution to Plaintiff and the members
                  of the Class, except that no monetary relief is presently sought for
16                violations of the Consumers Legal Remedies Act;
17
            E.    Defendant shall audit and reassess all prior customer claims regarding
18                the Products, including claims previously denied in whole or in part;
19
            F.    An order awarding Plaintiff and the classes pre-judgment and post-
20                judgment interest as allowed under the law;
21
            G.    For reasonable attorneys’ fees and reimbursement of all costs for the
22                prosecution of this action, including expert witness fees; and
23
            H.    For such other and further relief as this Court deems just and
24                appropriate.
25                                   JURY DEMAND
26          Plaintiff hereby demands a trial by jury on all issues so triable.
27
                                                28
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10241-DDP-JEM Document 1 Filed 12/03/19 Page 29 of 29 Page ID #:29




 1
      Dated: December 3, 2019                    Respectfully Submitted,

 2                                               By: /s/ Jonathan Shub
 3                                                   Jonathan Shub (CA Bar
                                                     #237708)
 4                                                   Kevin Laukaitis*
 5                                                   KOHN, SWIFT & GRAF,
                                                     P.C.
 6                                                   1600 Market Street, Suite 2500
 7                                                   Philadelphia, PA 19103
                                                     Tel: 215-238-1700
 8                                                   jshub@kohnswift.com
 9                                                   klaukaitis@kohnswift.com

10                                                   Nick Suciu III*
11                                                   BARBAT, MANSOUR &
                                                     SUCIU PLLC
12                                                   1644 Bracken Rd.
13                                                   Bloomfield Hills, Michigan
                                                     48302
14                                                   Tel: 313-303-3472
15                                                   nicksuciu@bmslawyers.com

16                                                   Gregory F. Coleman*
17                                                   Rachel Soffin*
                                                     GREG COLEMAN LAW PC
18                                                   First Tennessee Plaza
19                                                   800 S. Gay Street, Suite 1100
                                                     Knoxville, Tennessee 37929
20                                                   Tel: 865-247-0080
21                                                   greg@gregcolemanlaw.com
                                                     rachel@gregcolemanlaw.com
22

23                                                   *Pro Hac Vice Application
                                                     Forthcoming
24

25                                                   Counsel For Plaintiff
                                                     And The Class
26

27
                                           29
28
                                CLASS ACTION COMPLAINT
